Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is filed on 12/22/2021. Claims 2, 5, and 10 have previously been canceled and claim 1, 3, 4, 6-9, 11-16 are pending in the application.

Terminal Disclaimer
	Terminal Disclaimer was filed and approved on 03/11/22.

Response to Arguments
Applicant's arguments, see pages 7-12, filed on 12/22/2021, with respect to claims 1, 3, 4, 6-9, 11-16 have been fully considered and are persuasive. The rejections of claims 1, 3, 4, 6-9, 11-16 have been withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 3, 4, 6-9, 11-16 (renumbered 1-13) are allowed in light of the applicant’s arguments with respect to the prior art made of record.
 are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 1 and 9 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1 and 9 are also allowable. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153